QuickLinks -- Click here to rapidly navigate through this document





AMENDED AND RESTATED
EMPLOYMENT AND NONCOMPETITION AGREEMENT

    THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
"Agreement") is made and entered into as of October 31, 2000, by and among
Apex Inc., a Washington corporation ("Employer" or "Apex"), Avocent Corporation,
a Delaware corporation, and Barry L. Harmon (the "Employee").


RECITALS

    WHEREAS, Avocent Corporation and its affiliates including Apex and Cybex
Computer Products Corporation ("Cybex") (Avocent Corporation and its affiliates
are collectively referred to in this Agreement as "Avocent") are engaged in the
business of designing, manufacturing, and selling stand-alone console/KVM
switching systems, console/KVM remote access products, and integrated server
cabinet solutions for the client/server computing market;

    WHEREAS, Employee and Employer entered into that certain Employment and
Noncompetition Agreement dated March 7, 2000 (the "Original Employment
Agreement"); and

    WHEREAS, on March 8, 2000, Apex, Cybex, and Avocent Corporation entered into
an Agreement and Plan of Reorganization dated March 8, 2000 (the "Reorganization
Agreement"). Pursuant to the Reorganization Agreement, (i) Apex Acquisition
Corp., a wholly-owned subsidiary of Avocent, merged with and into Apex on
July 1, 2000 (the "Apex Merger"), and upon the Apex Merger, Apex became a
wholly-owned subsidiary of Avocent, and (ii) Cybex Acquisition Corp., a
wholly-owned subsidiary of Avocent, merged with and into Cybex (the "Cybex
Merger") on July 1, 2000, and upon the Cybex Merger, Cybex also became a
wholly-owned subsidiary of Avocent; and

    WHEREAS, for and in consideration of an increase in base pay, certain
incentive bonus eligibility and awards, and an award of stock options that would
not otherwise be made to Employee, Employer, Employee, and Avocent now wish to
amend and restate the Original Employment Agreement with this Amended and
Restated Employment and Noncompetition Agreement.


AGREEMENT

    THE PARTIES HERETO AGREE AS FOLLOWS:

    DUTIES.  During the term of this Agreement, the Employee agrees to be
employed by Apex and to serve Avocent and Apex as their Senior Vice President of
West Coast Operations. The Employee shall devote such of his business time,
energy, and skill to the affairs of Avocent and Apex as shall be necessary to
perform the duties of the Senior Vice President of West Coast Operations of
Avocent and Apex. The Employee shall report to the President of Avocent, and to
the Boards of Directors of Avocent and Apex, and at all times during the term of
this Agreement, the Employee shall have powers and duties at least commensurate
with his position as Senior Vice President of West Coast Operations. The
Employee's principal place of business with respect to his services to Avocent
and Apex shall be within the vicinity of the city of Redmond, Washington. The
Employee shall function as the principal officer with responsibility for
business activities in Avocent's Redmond, Washington facility, currently
consisting of engineering, production, marketing, sales and after-sales support,
administration, and finance. Employee shall assist Avocent in integrating the
work of the departments and individuals in Redmond, within the context of a
developing, worldwide business and merger integration strategy for Avocent.
Employee shall also contribute to the development of a worldwide business
strategy, with key managers and individuals located in Huntsville, Alabama,
Shannon, Ireland, and Acton, Massachusetts. Employee's duties will also include
a role in investor and press relations actives, including conference speaking
engagements and one-on-one meetings with institutional investors. Coordination
of these investor and press relations duties will be done with the CFO.

--------------------------------------------------------------------------------

    TERM OF EMPLOYMENT.  

    DEFINITIONS.  For purposes of this Agreement the following terms shall have
the following meanings:

    "TERMINATION FOR CAUSE" shall mean termination by the Employer of the
Employee's employment by the Employer by reason of the Employee's willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to, the
Employer or Avocent or by reason of the Employee's willful material breach of
this Agreement which has resulted in material injury to the Employer or Avocent.

    "TERMINATIONS OTHER THAN FOR CAUSE" shall mean termination by the Employer
or Avocent Corporation of the Employee's employment by the Employer (other than
in a Termination for Cause) and shall include (i) any constructive termination
of the Employee's employment by reason of material breach of this Agreement by
the Employer or Avocent, such constructive termination to be effective upon
thirty (30) days written notice from the Employee to the Employer of such
constructive termination and (ii) any attempt to relocate outside of the
vicinity of Redmond, Washington: (x) the Employee, (y) the Employee's duties and
responsibilities, or (z) the Employer's office at which Employee is employed.
Notwithstanding the foregoing, Employee agrees that a change in his duties and
responsibilities shall not result in a constructive termination under this
Section 2.1(b) unless such change results in a substantial diminution of
Employee's duties and responsibilities.

    "VOLUNTARY TERMINATION" shall mean termination by the Employee of the
Employee's employment by the Employer other than (i) constructive termination as
described in subsection 2.1(b), (ii) "Termination Upon a Change in Control" as
described in Section 2.1(e), and (iii) termination by reason of the Employee's
disability or death as described in Sections 2.5 and 2.6.

    "TERMINATION UPON A CHANGE IN CONTROL" shall mean (i) a termination by the
Employee of the Employee's employment with the Employer or services to Avocent
within six (6) months following any "Change in Control" other than any "Change
in Control" contemplated by or described in the Reorganization Agreement and/or
resulting from the closing of the transactions described in the Reorganization
Agreement including, without limitation, the Cybex Merger, the Apex Merger, and
the Merger (as such terms are defined in the Reorganization Agreement), or
(ii) any termination by the Employer or Avocent Corporation of the Employee's
employment by the Employer (other than a Termination for Cause) within eighteen
(18) months following any "Change in Control" other than any "Change in Control"
contemplated by or described in the Reorganization Agreement and/or resulting
from the closing of the transactions described in the Reorganization Agreement
including, without limitation, the Cybex Merger, the Apex Merger, and the Merger
(as such terms are defined in the Reorganization Agreement).

    "CHANGE IN CONTROL" shall mean any one of the following events:

    Any person (other than Avocent) acquires beneficial ownership of Employer's,
Apex's, or Avocent Corporation's securities and is or thereby becomes a
beneficial owner of securities entitling such person to exercise twenty-five
percent (25%) or more of the combined voting power of Employer's, Apex's, or
Avocent Corporation's then outstanding stock. For purposes of this Agreement,
"beneficial ownership" shall be determined in accordance with Regulation 13D
under the Securities Exchange Act of 1934, or any similar successor regulation
or rule; and the term "person" shall include any natural person, corporation,
partnership, trust or association, or any group or combination thereof, whose
ownership of Employer's, Apex's, or Avocent Corporation's securities

2

--------------------------------------------------------------------------------

would be required to be reported under such Regulation 13D, or any similar
successor regulation or rule.

    Within any twenty-four (24) month period, the individuals who were Directors
of Avocent Corporation at the beginning of any such period, together with any
other Directors first elected as directors of Avocent Corporation pursuant to
nominations approved or ratified by at least two-thirds (2/3) of the Directors
in office immediately prior to any such election, cease to constitute a majority
of the Board of Directors of Avocent Corporation.

    Avocent Corporation's stockholders approve:

    any consolidation or merger of Avocent Corporation in which Avocent
Corporation is not the continuing or surviving corporation or pursuant to which
shares of Avocent Corporation common stock would be converted into cash,
securities or other property, other than a merger or consolidation of Avocent
Corporation in which the holders of Avocent Corporation's common stock
immediately prior to the merger or consolidation have substantially the same
proportionate ownership and voting control of the surviving corporation
immediately after the merger or consolidation; or

    any sale, lease, exchange, liquidation or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of
Avocent Corporation.

Notwithstanding subparagraphs (e)(iii)(1) and (e)(iii)(2) above, the term
"Change in Control" shall not include a consolidation, merger, or other
reorganization if upon consummation of such transaction all of the outstanding
voting stock of Avocent Corporation is owned, directly or indirectly, by a
holding company, and the holders of Avocent Corporation's common stock
immediately prior to the transaction have substantially the same proportionate
ownership and voting control of such holding company after such transaction.

    Apex's stockholders approve:

    any consolidation or merger of Apex in which Apex is not the continuing or
surviving corporation or pursuant to which shares of Apex common stock would be
converted into cash, securities or other property, other than a merger or
consolidation of Apex (including a merger of Apex into Avocent Corporation) in
which the holders of Apex's common stock immediately prior to the merger or
consolidation have substantially the same proportionate ownership and voting
control of the surviving corporation immediately after the merger or
consolidation; or

    any sale, lease, exchange, liquidation or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of Apex.

Notwithstanding subparagraphs (e)(iv)(1) and (e)(iv)(2) above, the term "Change
in Control" shall not include a consolidation, merger, or other reorganization
if upon consummation of such transaction all of the outstanding voting stock of
Apex is owned, directly or indirectly, by a holding company, and the holders of
Apex's common stock immediately prior to the transaction have substantially the
same proportionate ownership and voting control of such holding company after
such transaction.

    BASIC TERM.  The term of employment of the Employee by the Employer shall be
for the period beginning immediately prior to the closing of the Apex Merger (as
described in the Reorganization Agreement) on July 1, 2000, and ending on
December 31, 2004, unless terminated earlier pursuant to this Section 2. At any
time before December 31, 2004, the Employer and the Employee may by mutual
written agreement extend the Employee's employment under the terms of this
Agreement for such additional periods as they may agree.

3

--------------------------------------------------------------------------------

    TERMINATION FOR CAUSE.  Termination For Cause may be effected by the
Employer at any time during the term of this Agreement and shall be effected by
thirty (30) days written notification to the Employee from the Boards of
Directors of Employer and Avocent Corporation stating the reason for
termination. Upon Termination For Cause, the Employee immediately shall be paid
all accrued salary, vested deferred compensation, if any (other than pension
plan or profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Employer or Avocent in which
the Employee is a participant to the full extent of the Employee's rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by the Employee in connection with his duties hereunder, all to the date of
termination, but the Employee shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.

    TERMINATION OTHER THAN FOR CAUSE.  Notwithstanding anything else in this
Agreement, the Employer may effect a Termination Other Than For Cause at any
time upon giving thirty (30) days written notice to the Employee of such
termination. Upon any Termination Other Than For Cause, the Employee shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation, if any (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Employer or Avocent in which the Employee is a
participant to the full extent of the Employee's rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by the
Employee in connection with his duties hereunder, all to the date of
termination, and all severance compensation provided in Section 4.2, but no
other compensation or reimbursement of any kind.

    TERMINATION BY REASON OF DISABILITY.  If, during the term of this Agreement,
the Employee, in the reasonable judgment of the Board of Directors of Avocent,
has failed to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and such illness or incapacity continues for a
period of more than six (6) consecutive months, the Employer shall have the
right to terminate the Employee's employment hereunder by delivery of written
notice to the Employee at any time after such six month period and payment to
the Employee of all accrued salary, bonus compensation in an amount equal to the
average annual bonus earned by the Employee as an employee of Avocent and its
affiliates and predecessors in the two (2) years immediately preceding the date
of termination, vested deferred compensation, if any (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Employer or Avocent in which
the Employee is a participant to the full extent of the Employee's rights under
such plans (including having the vesting of any awards granted to the Employee
under any Apex or Avocent stock option plans fully accelerated), accrued
vacation pay and any appropriate business expenses incurred by the Employee in
connection with his duties hereunder, all to the date of termination, with the
exception of medical and dental benefits which shall continue through the
expiration of this Agreement, but the Employee shall not be paid any other
compensation or reimbursement of any kind, including without limitation,
severance compensation.

    TERMINATION BY REASON OF DEATH.  In the event of the Employee's death during
the term of this Agreement, the Employee's employment shall be deemed to have
terminated as of the last day of the month during which his death occurs and the
Employer shall pay to his estate or such beneficiaries as the Employee may from
time to time designate all accrued salary, bonus compensation to the extent
earned, vested deferred compensation, if any (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of Employer or Avocent in which the Employee
is a participant to the full extent of the Employee's rights under such plans
(including having the vesting of any awards granted to the Employee under any
Apex or Avocent stock option plans fully accelerated), accrued

4

--------------------------------------------------------------------------------

vacation pay and any appropriate business expenses incurred by the Employee in
connection with his duties hereunder, all to the date of termination, but the
Employee's estate shall not be paid any other compensation or reimbursement of
any kind, including without limitation, severance compensation.

    VOLUNTARY TERMINATION.  Notwithstanding anything else in this Agreement, the
Employee may effect a Voluntary Termination at any time upon giving thirty
(30) days written notice to the Employer of such termination. In the event of a
Voluntary Termination, the Employer shall immediately pay all accrued salary,
bonus compensation to the extent earned, vested deferred compensation, if any
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of Employer
or Avocent in which the Employee is a participant to the full extent of the
Employee's rights under such plans, accrued vacation pay and any appropriate
business expenses incurred by the Employee in connection with his duties
hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind, including without limitation, severance compensation.

    TERMINATION UPON A CHANGE IN CONTROL.  In the event of a Termination Upon a
Change in Control, the Employee shall immediately be paid all accrued salary,
bonus compensation to the extent earned, vested deferred compensation, if any
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of Employer
or Avocent in which the Employee is a participant to the full extent of the
Employee's rights under such plans (including having the vesting of any awards
granted to the Employee under any Apex or Avocent stock option plans fully
accelerated), accrued vacation pay and any appropriate business expenses
incurred by the Employee in connection with his duties hereunder, all to the
date of termination, and all severance compensation provided in Section 4.1, but
no other compensation or reimbursement of any kind. Employee acknowledges and
agrees that the transactions described in the Reorganization Agreement
including, without limitation, the Cybex Merger, the Apex Merger, and the Merger
do not constitute, and shall not be construed retroactively or otherwise as
constituting, a "Change in Control" as defined in Section 2.1(e) and that any
future termination of Employee's employment with Employer will not constitute a
"Termination Upon A Change in Control" under Section 2.1(d) or this Section 2.8
unless there is a Change in Control as defined in Section 2.1(e) of this
Agreement after the date of this Agreement.

    SALARY, BENEFITS AND BONUS COMPENSATION.  

    BASE SALARY.  Effective July 1, 2000, as payment for the services to be
rendered by the Employee as provided in Section 1 and subject to the terms and
conditions of Section 2, the Employer agrees to pay to the Employee a "Base
Salary" at the rate of $245,000 per annum, payable in equal bi-weekly
installments. The Base Salary for each calendar year (or proration thereof)
beginning January 1, 2001 shall be determined by the Board of Directors of
Avocent Corporation upon a recommendation of the Compensation Committee of
Avocent Corporation (the "Compensation Committee"), which shall authorize an
increase in the Employee's Base Salary in an amount which, at a minimum, shall
be equal to the cumulative cost-of-living increment on the Base Salary as
reported in the "Consumer Price Index, Seattle, Washington, All Items,"
published by the U.S. Department of Labor (using July 1, 2000, as the base date
for computation prorated for any partial year). The Employee's Base Salary shall
be reviewed annually by the Board of Directors and the Compensation Committee of
Avocent Corporation.

    BONUSES.  The Employee shall be eligible to receive a bonus for each
calendar year (or portion thereof) during the term of this Agreement and any
extensions thereof, with the actual amount of any such bonus to be determined in
the sole discretion of the Board of Directors of Avocent Corporation based upon
its evaluation of the Employee's performance during such year.

5

--------------------------------------------------------------------------------

All such bonuses shall be payable during the last month of the fiscal year or
within forty-five (45) days after the end of the fiscal year to which such bonus
relates. All such bonuses shall be reviewed annually by the Compensation
Committee of Avocent Corporation.

    ADDITIONAL BENEFITS.  During the term of this Agreement, the Employee shall
be entitled to the following fringe benefits:

    THE EMPLOYEE BENEFITS.  The Employee shall be eligible to participate in
such of Avocent's benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of or Avocent,
including, without limitation, stock option plans, Section 401(k) plan, profit
sharing plans, annual physical examinations, dental and medical plans, personal
catastrophe and disability insurance, retirement plans and supplementary
executive retirement plans, if any. For purposes of establishing the length of
service under any benefit plans or programs of Apex or Avocent, the Employee's
employment with the Employer (or any successor) will be deemed to have commenced
on the date that Employee first commenced employment with Apex, which was
January 18, 1999.

    VACATION.  The Employee shall be entitled to vacation in accordance with the
Avocent Corporation's vacation policy but in no event less than three weeks
during each year of this Agreement.

    LIFE INSURANCE.  For the term of this Agreement and any extensions thereof,
the Employer shall at its expense procure and keep in effect term life insurance
on the life of the Employee, payable to such beneficiaries as the Employee may
from time to time designate, in an aggregate amount equal to the lesser of
(i) three times the Employee's Base Salary or (ii) $500,000. Such policy shall
be owned by the Employee or by any person or entity with an insurable interest
in the life of the Employee.

    REIMBURSEMENT FOR EXPENSES.  During the term of this Agreement, the Employer
or Avocent Corporation shall reimburse the Employee for reasonable and properly
documented out-of-pocket business and/or entertainment expenses incurred by the
Employee in connection with his duties under this Agreement.

    SEVERANCE COMPENSATION.  

    SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION UPON A CHANGE IN
CONTROL.  In the event the Employee's employment is terminated in a Termination
Upon a Change in Control, the Employee shall be paid as severance compensation
his Base Salary (at the rate payable at the time of such termination) for a
period of twelve (12) months from the date of termination of this Agreement, on
the dates specified in Section 3.1, and an amount equal to the average annual
bonus earned by the Employee as an employee of Avocent Corporation and its
affiliates and predecessors in the two (2) years immediately preceding the date
of termination. Notwithstanding anything in this Section 4.1 to the contrary,
the Employee may in the Employee's sole discretion, by delivery of a notice to
the Employer within thirty (30) days following a Termination Upon a Change in
Control, elect to receive from the Employer a lump sum severance payment by bank
cashier's check equal to the present value of the flow of cash payments that
would otherwise be paid to the Employee pursuant to this Section 4.1. Such
present value shall be determined as of the date of delivery of the notice of
election by the Employee and shall be based on a discount rate equal to the
interest rate of 90-day U.S. Treasury bills, as reported in The Wall Street
Journal (or similar publication), on the date of delivery of the election
notice. If the Employee elects to receive a lump sum severance payment, Avocent
Corporation shall cause the Employer to make such payment to the Employee within
ten (10) days following the date on which the Employee notifies the Employer of
the Employee's election. The Employee shall also be entitled to have the vesting
of any awards granted to the Employee under

6

--------------------------------------------------------------------------------

any Apex or Avocent stock option plans fully accelerated. The Employee shall be
provided with medical plan benefits under any health plans of Avocent or the
Employer in which the Employee is a participant to the full extent of the
Employee's rights under such plans for a period of 12 months from the date of
termination of this Agreement; provided, however, that the benefits under any
such plans of Employer or Avocent in which the Employee is a participant,
including any such perquisites, shall cease upon employment by a new employer.

    SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION OTHER THAN FOR
CAUSE.  In the event the Employee's employment is terminated in a Termination
Other Than for Cause, the Employee shall be paid as severance compensation his
Base Salary (at the rate payable at the time of such termination) for a period
of twelve (12) months from the date of such termination, on the dates specified
in Section 3.1, and an amount equal to the average annual bonus earned by the
Employee as an employee of Avocent Corporation and its affiliates and
predecessors in the two (2) years immediately preceding the date of termination.
Notwithstanding anything in this Section 4.2 to the contrary, the Employee may
in the Employee's sole discretion, by delivery of a notice to the Employer
within thirty (30) days following a Termination Other Than for Cause, elect to
receive from the Employer a lump sum severance payment by bank cashier's check
equal to the present value of the flow of cash payments that would otherwise be
paid to the Employee pursuant to this Section 4.2. Such present value shall be
determined as of the date of delivery of the notice of election by the Employee
and shall be based on a discount rate equal to the interest rate on 90-day U.S.
Treasury bills, as reported in The Wall Street Journal (or similar publication),
on the date of delivery of the election notice. If the Employee elects to
receive a lump sum severance payment, Avocent Corporation shall cause the
Employer to make such payment to the Employee within ten (10) days following the
date on which the Employee notifies the Employer of the Employee's election. The
Employee shall also be entitled to have the vesting of any awards granted to the
Employee under any Apex or Avocent stock option plans fully accelerated.

    NO SEVERANCE COMPENSATION UNDER OTHER TERMINATION.  In the event of a
Voluntary Termination, Termination For Cause, termination by reason of the
Employee's disability pursuant to Section 2.5, or termination by reason of the
Employee's death pursuant to Section 2.6, the Employee or his estate shall not
be paid any severance compensation.

    NON-COMPETITION OBLIGATIONS.  Unless waived or reduced by the Employer or
Avocent, during the term of this Agreement and for a period of 12 months
thereafter, the Employee will not, without the Employer's prior written consent,
directly or indirectly, alone or as a partner, joint venturer, officer,
director, employee, consultant, agent, independent contractor or stockholder of
any company or business, engage in any business activity in the United States,
Canada, or Europe which is substantially similar to or in direct competition
with any of the business activities of or services provided by the Employer at
such time (a "Competing Business"). Notwithstanding the foregoing, (i) the
ownership by the Employee of not more than five percent (5%) of the shares of
stock of any corporation having a class of equity securities actively traded on
a national securities exchange or on The Nasdaq Stock Market shall not be
deemed, in and of itself, to violate the prohibitions of this Section 5, and
(ii) the Employee's performance of services in any capacity for any consulting
firm, public accounting firm, or law firm that has as a client any company or
business that is a Competing Business shall not violate the prohibitions of this
Section 5 so long as the Employee does not perform any services directly for
such Competing Business.

    MISCELLANEOUS.  

    PAYMENT OBLIGATIONS.  If litigation after a Change in Control shall be
brought to enforce or interpret any provision contained herein, the Employer and
Avocent Corporation, to

7

--------------------------------------------------------------------------------

the extent permitted by applicable law and the Employer's and Avocent
Corporation's Articles of Incorporation and Bylaws, each hereby indemnifies the
Employee for the Employee's reasonable attorneys' fees and disbursements
incurred in such litigation.

    GUARANTEE.  Avocent Corporation hereby unconditional and irrevocable
guarantees the payment obligations of the Employer under this Agreement,
including, without limitation, the Employer's obligations under Section 6.1
hereof.

    WITHHOLDINGS.  All compensation and benefits to the Employee hereunder shall
be reduced by all federal, state, local, and other withholdings and similar
taxes and payments required by applicable law.

    WAIVER.  The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

    ENTIRE AGREEMENT; MODIFICATIONS.  Except as otherwise provided herein, this
Agreement represents the entire understanding among the parties with respect to
the subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, whether written or oral with
respect to the subject matter hereof including without limitation, the Original
Employment Agreement and the Section 1 of that certain Proprietary Information
and Non-Competition Agreement dated January 18, 1999, between the Employee and
Apex, which such section shall be of no further force or effect (although the
other sections of such Proprietary Information and Non-Competition Agreement
shall remain in full force and effect), and any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to the Employee from the Employer or Avocent Corporation. In
particular, Employee acknowledges and agrees that the terms and conditions of
this Agreement (and not the Original Employment Agreement) shall apply to all
stock option awards granted to Employee under any Apex or Avocent stock option
plan (including, without limitation, Employee's September 18, 2000 stock option
award from Avocent Corporation). All modifications to the Agreement must be in
writing and signed by the party against whom enforcement of such modification is
sought.

    NOTICES.  All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given upon hand delivery to an officer of the Employer or the Employee, as the
case may be, or upon three (3) days after mailing to the respective persons
named below:

If to the Employer/Avocent:   Avocent Corporation
4991 Corporate Drive
Huntsville, AL 35805
Attn: Executive Vice President
Copy to: General Counsel  
If to the Employee:  
   
Barry L. Harmon  
   
   


--------------------------------------------------------------------------------

 
   
   


--------------------------------------------------------------------------------

    Any party may change such party's address for notices by notice duly given
pursuant to this Section 6.6.

    HEADINGS.  The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.

8

--------------------------------------------------------------------------------

    GOVERNING LAW; VENUE.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington. The Employee, the Employer,
and Avocent Corporation each hereby expressly consents to the exclusive venue of
the state and federal courts located in Seattle, King County, Washington, for
any lawsuit arising from or relating to this Agreement.

    ARBITRATION.  Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Seattle,
Washington, in accordance with the Rules of the American Arbitration
Association, and judgment upon any proper award rendered by the arbitrators may
be entered in any court having jurisdiction thereof. There shall be three
(3) arbitrators, one (1) to be chosen directly by each party at will, and the
third arbitrator to be selected by the two (2) arbitrators so chosen. To the
extent permitted by the Rules of the American Arbitration Association, the
selected arbitrators may grant equitable relief. Each party shall pay the fees
of the arbitrator selected by him and of his own attorneys, and the expenses of
his witnesses and all other expenses connected with the presentation of his
case. The cost of the arbitration including the cost of the record or
transcripts thereof, if any, administrative fees, and all other fees and costs
shall be borne equally by the parties.

    SEVERABILITY.  If a court or other body of competent jurisdiction determines
that any provision of this Agreement is excessive in scope or otherwise invalid
or unenforceable, such provision shall be adjusted rather than voided, if
possible, and all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.

    SURVIVAL OF EMPLOYER'S OBLIGATIONS.  The Employer's and Avocent
Corporation's obligations hereunder shall not be terminated by reason of any
liquidation, dissolution, bankruptcy, cessation of business, or similar event
relating to the Employer or Avocent Corporation. This Agreement shall not be
terminated by any merger or consolidation or other reorganization of the
Employer or Avocent Corporation. In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person. This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by the Employer (except to an affiliate of the Employer (including
Avocent Corporation) in which event the Employer shall remain liable if the
affiliate fails to meet any obligations to make payments or provide benefits or
otherwise) or by the Employee.

    COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

    INDEMNIFICATION.  In addition to any rights to indemnification to which the
Employee is entitled to under the Employer's Articles of Incorporation and
Bylaws, the Employer and Avocent Corporation shall indemnify the Employee at all
times during and after the term of this Agreement to the maximum extent
permitted under the corporation laws of the State of Delaware and any other
applicable state law, and shall pay the Employee's expenses in defending any
civil or criminal action, suit, or proceeding in advance of the final
disposition of such action, suit, or proceeding, to the maximum extent permitted
under such applicable state laws.

    AMENDMENT OF STOCK OPTION LETTER AGREEMENTS.  

    ACCELERATED VESTING.  The parties agree that, effective immediately prior to
the closing of the Apex Merger described in the Reorganization Agreement,
Section 6 of that certain Nonstatutory Stock Option Letter Agreement dated
March 12, 1999, between the Employer and

9

--------------------------------------------------------------------------------

the Employee is/are hereby amended by deleting the existing language and
substituting therefor the following new language:

    6.  Vesting.  Your option shall vest and become exercisable in full
immediately prior to the closing of the Apex Merger described in that certain
Agreement and Plan of Reorganization dated March 8, 2000, by and among the
Company, Cybex Computer Products Corporation, and Avocent Corporation.
Specifically, immediately prior to the closing of the Apex Merger (as defined in
such Agreement and Plan of Reorganization), your entire option grant (all 75,000
shares) will become fully vested and immediately available for exercise. You may
exercise your option on vested option shares; however, you may only exercise
your option for whole shares.

    REMAINING TERMS UNCHANGED.  Except as specifically set forth in this
Section 6.14, the remaining terms and conditions of the Nonqualified Stock
Option Letter Agreement dated March 12, 1999, shall remain unchanged and in full
force and effect.

    INDEMNIFICATION FOR SECTION 4999 EXCISE TAXES.  In the event that it shall
be determined that any payment or other benefit paid by the Employer or Avocent
Corporation to or for the benefit of the Employee under this Agreement or
otherwise, but determined without regard to any additional payments required
under this Amendment (the "Payments") would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code (the "Excise Tax"), then the
Employer and Avocent Corporation shall indemnify the Employee for such Excise
Tax in accordance with the following:

    The Employee shall be entitled to receive an additional payment from the
Employer and/or Avocent Corporation equal to (i) one hundred percent (100%) of
any Excise Tax actually paid or finally or payable by the Employee in connection
with the Payments, plus (ii) an additional payment in such amount that after all
taxes, interest and penalties incurred in connection with all payments under
this Section 2(a), the Employee retains an amount equal to one hundred percent
(100%) of the Excise Tax.

    All determinations required to be made under this Section shall be made by
the Avocent Corporation's primary independent public accounting firm, or any
other nationally recognized accounting firm reasonably acceptable to the Avocent
Corporation and the Employee (the "Accounting Firm"). Avocent Corporation shall
cause the Accounting Firm to provide detailed supporting calculations of its
determinations to the Employer and the Employee. All fees and expenses of the
Accounting Firm shall be borne solely by the Employer. For purposes of making
the calculations required by this Section, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Internal Revenue Code, provided the Accounting
Firm's determinations must be made with substantial authority (within the
meaning of Section 6662 of the Internal Revenue Code). The payments to which the
Employee is entitled pursuant to this Section shall be paid by the Employer
and/or Avocent Corporation to the Employee in cash and in full not later than
thirty (30) calendar days following the date the Employee becomes subject to the
Excise Tax.

10

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

    APEX INC.:  
   
   
By:  
/s/ DOYLE C. WEEKS   

--------------------------------------------------------------------------------

    Its: Vice President

--------------------------------------------------------------------------------

 
   
   
AVOCENT CORPORATION:  
   
   
By:  
/s/ DOYLE C. WEEKS   

--------------------------------------------------------------------------------

    Its: Executive Vice President

--------------------------------------------------------------------------------

 
   
   
EMPLOYEE:  
   
   
/s/ BARRY L. HARMON   

--------------------------------------------------------------------------------

Barry L. Harmon

11

--------------------------------------------------------------------------------



QUICKLINKS

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT
RECITALS
AGREEMENT
